Citation Nr: 0514233	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for Raynaud's disease.

2.	Entitlement to service connection for vascular 
insufficiency. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1950 to August 
1953.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.	The veteran's active service is not related to his 
Raynaud's disease.     

2.	The veteran's active service is not related to his 
vascular insufficiency.  


CONCLUSIONS OF LAW

1.	The veteran's Raynaud's Disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 
3.307, 3.309 (2004).  

2.	The veteran's vascular insufficiency was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in July 2000 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claims.  The general notification was reiterated in the 
Statement of the Case dated in July 2001, and in a 
Supplemental Statement of the Case dated in July 2003.  

The veteran was also advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in March 2001.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained VA medical records and conducted necessary medical 
inquiry in an effort to substantiate the claims.  38 
U.S.C.A.§ 5103A (d) (West 2002).       

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in March 
2000.  The RO adjudicated the claims in July 2000.  Only 
after that rating action was promulgated did the RO, in March 
2001, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the RO prior to the 
following - the Statement of the Case, the Supplemental 
Statement of the Case, the filing of the VA Form 9, the 
examination of the veteran by two medical specialists, the 
personal hearing held by the RO, and the transfer and 
certification of the veteran's case to the Board.  And the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Hence, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the March 2001 VCAA notice letter 
satisfied each of these elements.  And the Board finds that 
the veteran was fully notified of the need to give to VA any 
evidence pertaining to his claims.  As described above, the 
RO advised him of this by way of the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notice letter.      

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Service-Connection:

I.  Background:

The veteran is currently rated at 80 percent disabled for 
injuries he incurred while serving on active duty.  The RO 
has denied the veteran's service connection claims for 
Raynaud's disease and for vascular insufficiency, two 
ailments the veteran contends arose out of cold exposure 
during service in Korea.  

The earliest evidence of diagnosed Raynaud's Disease and 
vascular disorder is found in a December 1994 medical 
admission report from the Cleveland VA Medical Center.  

In response to the veteran's service connection claims, the 
RO afforded the veteran a VA compensation examination, 
conducted in December 2001.  This examiner stated that he 
reviewed the veteran's claims file prior to his examination.  
In relevant part, the examiner (a neurologist) found that the 
veteran had vascular insufficiency, and found that this 
disorder was probably secondary to cold exposure.  This 
examiner did not comment on the veteran's already-diagnosed 
Raynaud's Disease.  

In June 2002, the RO requested another compensation 
examination to clarify the December 2001 opinion, and to 
address both of the veteran's claims.  The RO stated moreover 
that the December 2001 examiner did not address in his 
opinion the veteran's post-service outdoor construction 
employment in the cold-weather winter climate of Cleveland, 
Ohio.  

In July 2002, the December 2001 examiner offered an addendum 
to address the apparent deficiencies in his earlier report.  
This examiner stated in his addendum that he as a neurologist 
did not believe that he was qualified to comment on Raynaud's 
Disease and vascular insufficiency, which he characterized as 
vascular phenomena.  

A treatment note dated in February 2003, which was signed by 
a resident, stated that it was impossible to determine 
whether the veteran's disorders were related to cold 
exposure.  But then the resident stated that cold exposure 
likely caused the disorders because the veteran reported 
having symptoms of the disorders since separation from 
service.    

The RO referred the veteran's case to a specialist (a 
vascular surgeon) in May 2003.  This specialist began his 
opinion by stating that cold exposure may have contributed to 
the veteran's Raynaud's Disease.  He then stated that the 
subsequent worsening of the disease processes were probably 
due to other causes such as smoking, arthritis, and the 
active hand movement central to the veteran's work history in 
the construction industry.  The specialist then stated, in 
conclusion, that Raynaud's Disease is a benign process if the 
subject is not exposed to cold, and that this is so because 
"exposure to cold does not CAUSE Raynaud's disease, it 
becomes manifested in the cold weather."  As to the 
veteran's diagnosed vascular insufficiency, this examiner 
clearly stated that cold exposure did not cause this 
disorder.    

Due to the apparent contradiction in the May 2003 examiner's 
opinion - stating that cold exposure may have contributed to 
Raynaud's Disease, but then concluding that cold weather does 
not cause Raynaud's Disease - the RO referred the case to 
another specialist for further clarification.  In June 2003, 
the examiner (an endocrinologist) reviewed the veteran's 
file.  In relevant part, this specialist reiterated the 
conclusion of the May 2003 opinion - cold exposure does not 
cause Raynaud's Disease.      

In December 2003, the RO certified the veteran's appeal and 
transferred his claims file to the Board.  After a review of 
the record, the Board determined that an additional 
specialist opinion would help to further clarify the nature 
and etiology of the veteran's disorders.  Therefore, in 
February 2005, the Board requested an independent medical 
expert opinion.  The expert selected - a board certificated 
Internist and Rheumatologist with the Brody School of 
Medicine at East Carolina University - rendered his opinion 
to the Board in March 2005.       

This expert stated that it is more likely than not likely 
that the cold exposure did not cause the veteran's Raynaud's 
Disease.  He stated that cold exposure may "aggravate or 
precipitate" or "bring on" the symptoms of this disorder, 
but that it does not cause this disorder.  He stated, 
however, that the aggravation or precipitation of symptoms 
would have occurred only if the veteran had a preexisting 
disorder at the time of his service in Korea.  Likewise, this 
expert stated that it is more likely than not likely that 
cold exposure did not cause the veteran's vascular 
insufficiency.  And he stated that the cold weather could 
have aggravated the symptoms of this disorder if the 
veteran's disorder preexisted his service in Korea.     

There is no evidence of record that the veteran had Raynaud's 
Disease or vascular insufficiency prior to his entry onto 
active duty in 1950.  Service medical records covering the 
veteran's time on active duty make no reference to diagnoses 
or treatment for these disorders.  Of the post-service 
medical evidence of record, the earliest mention of such 
diagnosis and treatment is found in VA medical records dated 
in the mid 1990s.   

II.  Laws and Regulations:  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Such disease or injury 
may be presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Evidence suggests that the veteran may have encountered 
combat in Korea.  The Board has therefore considered 38 
U.S.C.A. § 1154(b) in its decision.  This statute provides 
that, in the case of any veteran who engaged in combat with 
the enemy in active service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
Id.

III.  Analysis:

VA medical records show that the veteran has been diagnosed 
with vascular insufficiency and with Raynaud's Disease.  The 
first element of Pond is therefore satisfied.  Pond, 12 Vet. 
App. at 346.  

As to the second element of Pond, the Board finds that the 
evidence fails to show that the veteran incurred his 
disorders in service, aggravated preexisting disorders while 
in service, or manifested to a compensable degree such 
disorders within a year after his separation from active 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309; Pond, 12 Vet. 
App. at 346.  The record contains no evidence that the 
veteran entered active duty with Raynaud's Disease or 
vascular insufficiency.  The veteran's service medical 
records contain no complaints, diagnoses, or treatment for 
these disorders.  And the earliest evidence of record showing 
complaints, diagnoses, and treatment for these disorders is 
found in VA medical records dated in 1994-95, over 40 years 
following discharge from service.  Hence, the Board finds 
that the evidence of record does not satisfy the second 
element of Pond.  Pond, 12 Vet. App. at 346.   

In addressing this element of Pond, the Board considered 38 
U.S.C.A. § 1154(b) even though the record lacks objective 
evidence that the veteran served in combat in Korea.  In 
fact, a December 1953 rating decision indicates the veteran 
did not encounter such combat.  But the veteran claims combat 
service in Korea.  A copy of the veteran's DD-214 shows the 
award of a Combat Infantryman's Badge for service in Korea.  
And the personnel records that could have confirmed the 
veracity of his claim were destroyed by fire while in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)(where records once in government 
possession are missing, the Board has a heightened obligation 
to consider carefully the benefit-of-the-doubt rule).  Given 
this background, the Board has decided to grant the veteran 
the benefit of the doubt that he may have encountered combat 
while serving in Korea.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In reviewing this matter under the guidance of 38 U.S.C.A. § 
1154(b), the Board finds that the presumption of service 
connection provided under this statute does not apply in this 
case.  The current disorders at issue are not "consistent 
with the circumstances, conditions, or hardships" of the 
veteran's service in Korea.  38 C.F.R. § 1154(b).  Two 
specialists noted in this matter that cold exposure does not 
cause Raynaud's Disease, while two specialists noted that 
cold exposure does not cause vascular insufficiency.  So the 
Board finds that, given the facts in this case, the veteran's 
current disorders are not contemplated under 38 C.F.R. § 
1154(b) as would be, for example, residuals of a gunshot 
wound.      

Parenthetically, the Board notes that the expert opinion 
dated in March 2005 did state that - if the veteran in fact 
had preexisting disorders at the time of his service in Korea 
- the symptoms of the disorders could have been precipitated 
or aggravated by cold weather exposure.  As this statement 
implicates the concept of aggravation - a central tenet of 38 
U.S.C.A. § 1110 - the Board must address this aspect of the 
opinion.  

For two reasons, the Board does not construe this aspect of 
the expert's opinion as an opinion that the veteran's current 
disorders were likely aggravated by active service, and 
thereby connected to service under 38 U.S.C.A. § 1110.  
First, the condition precedent forming the basis of this 
conditional opinion - that the veteran's disorders preexisted 
his service in Korea - is not substantiated by the evidence 
of record.  The record lacks evidence indicating that the 
veteran had Raynaud's Disease or vascular insufficiency 
before or during active service.  Second, the expert did not 
state that the veteran's disorders would have been 
permanently worsened by cold exposure.  Rather, he stated 
that the symptoms of the disorders could have been 
precipitated or aggravated by cold exposure.  This is an 
important distinction.  Under 38 C.F.R. § 1110, the Code 
specifically provides for a grant of service connection in 
cases where preexisting injuries and diseases are aggravated 
(i.e., worsened) by active service.  This provision of the 
Code does not provide for a grant of service connection in 
cases where symptoms of preexisting injuries or diseases are 
temporarily heightened by such conditions as a change in 
weather.  38 C.F.R. §§ 1110, 1154(b).  The Board finds that, 
based on the context of the March 2005 opinion, the expert 
meant heighten rather than permanently worsen when stating 
that cold exposure could have "aggravated" the veteran's 
disorders.  Again, the Board finds that the evidence of 
record does not satisfy the second element of Pond.  Pond, 12 
Vet. App. at 346.   
         
As to the third element of Pond, the Board finds that the 
preponderance of the competent medical evidence supports the 
conclusion that the veteran's current disorders are not 
related to his service in Korea.  A non-specialist and 
resident initially speculated that these ailments were likely 
cold related.  But the only solid conclusions emerge from a 
vascular surgeon, an endocrinologist, and an internist and 
rheumatologist.  The collective opinion of these specialists 
- each summoned separately to specifically review the 
veteran's case and comment on his claims - is that, though 
symptoms of the disorders may precipitate during cold 
weather, cold exposure does not cause Raynaud's disease or 
vascular insufficiency.  Given the speculative nature of the 
first two opinions, and the weight due to the relevant 
specialists' opinions, the medical evidence addressing nexus 
preponderates against this aspect of the veteran's claim.  
Hence, the Board finds that the evidence of record does not 
satisfy the third element of Pond.  Pond, 12 Vet. App. at 
346.   
    
As the preponderance of the evidence is against each of the 
veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for Raynaud's disease is 
denied.

Entitlement to service connection for vascular insufficiency 
is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


